Title: To James Madison from Joseph Jones, 28 June 1783
From: Jones, Joseph
To: Madison, James


Dear Sr.
Richmond. 28th. June 1783.
I have your favours by the Post and by the Secretary of War. The day before yesterday the bill for granting a revenue to Congress upon the 3d. reading was ordered to lay on the Table [.] Tas—ll then moved for leave to bring in another under a different Title which was agreed to and yesterday it was presented and on the first reading postponed to the next Session of Assembly. The first bill was imperfectly drawn and had undergone such alterations as to be thot. unfit to be enacted into a law. it granted the 5 P Ct. impost and the duty on enumerated articles not as a general fund but to be carryed to the credit of the State and to be in force if Maryland Pensa. & N. Carolina adopted the impost. it granted the land Tax and if any deficiency the poll Tax to furnish the quota of this State if the 1.500.000 doll. the first to be collected by the naval officers the latter by the Sheriffs, the whole appropriated to Congress on account of this States quota of the common debt. The latter bill was drawn to grant the import duty as a general fund the collection under the controul of the Executive but to be paid to the Continental receiver for the use of Congress. the reason of this bill being brot. before the House in that form was the apparent change in many members after discussing the first bill to fall in with the proposition of Congress except as to the mode [of] collecting. this conciliatory disposition was much improved by the arrival of a letter from Genl. Washington on the subject which the Speaker recd. just before the question was about to be taken on the first bill and being read in consequence of the consent of the House to hear the letter before the question was taken had a good effect. but two days alone remaining of the time allotted by the members for finishing the business and the fixed determination to break up at that day (Saturday) suspended all hope of accomplishing any thing effectual this Session. I think if the Members could have been prevailed on to continue a week longer the business wod. have been finished nearly to the wish of Congress. this Session has passed over withot. doing any thing of consequence. Yesterday I suggested to the House an Idea with respect to the cession—to instruct the Delegates to recede from the Guarantee provided Congress wod. agree to the other conditions & limit the time (sometime in Nov. next) when they shod. accept or the c[e]ssion stand revoked. It will be vain to attempt relaxing the clause respecting the Companies. the other parts of the report of the last Com: appear to be agreeable here. The Secretary of War yesterday through the Executive laid before the House a request to be empowered to procure for the U. States abt. ten Acres of land for the purpose of establ[ish]ing a magazine. a bill is ordd. in for the purpose. Resolutions are to be presented to day for furnishing Congress a place of residence—Wmsburg. the public buildings and lands or a tract of territory opposite George Town as may be most agreeable, with a large Sum to erect Hotels for the Delegates, and other necessary buildings will be offered in full Sovereignty. liberal as the offer of Maryland has been our people seem disposed not to be backward in surpassing that liberality where they think a lasting benefit may result to the Community. I wish they could have seen the plan of Congress (as to revenue) in the same light and have acted with equal policy and liberality of sentiment [.] this day closes the Session. I intend to Mr. Randolphs this evening in my way home where I have not yet been. the heat of the weather and this infernal hole at this Season of the year has almost laid me up. Although Virga. may not grant the funds for discharging their quota of the common debt in the manner desired by Congress they are I think determined to furnish ample revenues for the purpose. Mr. Laurens gives us no hope of speedily obtaining the definitive Treaty. Nothing has been done in the Citizen bill, it lyes over, and a severe law agt. British subjects coming into this Country, remains in force [.] The Executive may by a proper use of this law until the next Session keep out such as ought not to com[e] among us. After geting home you shall be informed w[hen] I shall see you in Philadelphia. Joe is yet afflicted wi[th] the Spleen and ought to go to the Springs or up the Country. If John Dawson will accompany Mrs. Jones and Joe up the Country I do not know but I may visit f[or] two or three months the City of Phila: during the sickly season.


yr. aff Friend
Jos: Jones
